Case: 12-12900     Date Filed: 02/08/2013   Page: 1 of 6




                                                             [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-12900
                            Non-Argument Calendar
                          ________________________

                            Agency No. A078-690-823

YUE MEI DING,
a.k.a. Yuemei Ding,

                                                                 Petitioner,


                                      versus


US ATTORNEY GENERAL,

                                                                 Respondent.




                          ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                            ________________________

                                (February 8, 2013)
              Case: 12-12900     Date Filed: 02/08/2013    Page: 2 of 6

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Yue Mei Ding, a native and citizen of China, petitions for review of the

Board of Immigration Appeal’s (the “BIA”) denial of her motion to reopen

removal proceedings based on changed country conditions. In her petition, Ding

argues that the BIA erred in denying her motion to reopen because the record

shows that persecution of Christians in China has increased since the close of her

removal proceedings. She also argues that the BIA failed to meaningfully explain

why it refused to reopen her case in light of the fact that, in other unpublished

decisions, the BIA has reopened allegedly similar cases. Additionally, Ding

requests that her case be remanded to the BIA to consider whether it should

exercise its sua sponte authority to reopen her case.

                                          I.

      We review the denial of a motion to reopen an immigration petition for

abuse of discretion. Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009). Our review is limited to determining whether the BIA exercised its

discretion in an arbitrary or capricious manner. Id.

      A party may only file one motion to reopen removal proceedings and that

motion “shall state the new facts that will be proven at a hearing to be held if the

motion is granted, and shall be supported by affidavits or other evidentiary


                                          2
               Case: 12-12900     Date Filed: 02/08/2013   Page: 3 of 6

material.” 8 U.S.C. § 1229a(c)(7)(A), (B). Generally, a motion to reopen must “be

filed within 90 days of the date of entry of a final administrative order of removal.”

Id. § 1229a(c)(7)(C)(i). An exception to the time and number limitations for a

motion to reopen is available if the motion is for the purpose of reapplying for

relief “based on changed circumstances arising in the country of nationality or in

the country to which deportation has been ordered, if such evidence is material and

was not available and could not have been discovered or presented at the previous

hearing.” 8 C.F.R. § 1003.2(c)(3)(ii); see 8 U.S.C. § 1229a(c)(7)(C)(ii) (same).

“An alien who attempts to show that the evidence is material bears a heavy burden

and must present evidence that demonstrates that, if the proceedings were opened,

the new evidence would likely change the result in the case.” Jiang, 568 F.3d at

1256-57.

      We have held that, at a minimum, the BIA may deny a motion to reopen on

the following three grounds: (1) failure to establish a prima facie case; (2) failure

to introduce evidence that was material and previously unavailable; or (3) a

determination that an alien is not entitled to a favorable exercise of discretion

despite statutory eligibility for relief. Al Najjar v. Ashcroft, 257 F.3d 1262, 1302

(11th Cir. 2001).

      The BIA did not abuse its discretion in denying Ding’s motion to reopen.

First, Ding’s motion was untimely. On April 16, 2009, the BIA dismissed Ding’s


                                           3
              Case: 12-12900     Date Filed: 02/08/2013    Page: 4 of 6

appeal from the Immigration Judge’s decision denying her applications for asylum,

withholding of removal, and protection under the Convention Against Torture—a

decision which rendered final Ding’s order for removal. Ding filed her motion to

reopen on October 17, 2011. Because her motion was filed more than seventeen

months after the final administrative order in her case, her motion was untimely.

See 8 U.S.C. § 1229a(c)(7)(C)(i) (requiring motion to be filed within ninety days).

      Second, Ding failed to establish changed circumstances in her home country,

China. As the BIA found, the evidence submitted in support of Ding’s motion to

reopen did not sufficiently demonstrate material evidence about changed

circumstances in China concerning the treatment of Christians. The evidence in

the record indicated that, prior to, and at the time of, Ding’s 2009 hearing, the

Chinese government subjected unregistered churches and their members to threats,

repression, harassment, detention, and sometimes physical abuse, and that the

degree of restrictions varied from region to region. The 2010 Country Report and

the Religious Freedom Report do not establish that conditions changed in China

with regard to the treatment of unregistered churches and their members. Instead,

these reports indicate that the Chinese government “continued to” scrutinize,

harass, and detain members of religious groups.

      Additionally, the BIA did not err by failing to reopen Ding’s case in light of

its prior unpublished decisions. The BIA’s unpublished decisions have no


                                          4
              Case: 12-12900     Date Filed: 02/08/2013   Page: 5 of 6

precedential value. De la Rosa v. U.S. Att’y Gen., 579 F.3d 1327, 1336 (11th Cir.

2009) (citing Matter of Zangwill, 18 I. & N. Dec. 22, 27 (BIA 1981), overruled on

other grounds by Matter of Ozkok, 19 I. & N. Dec. 546 (BIA 1988)). Moreover,

based on the evidence in the record, Ding has failed to show that the facts and

circumstances in the unpublished cases are actually similar to her case. We deny

the petition insofar as it challenges the denial of Ding’s motion to reopen removal

proceedings based on changed country circumstances.

                                         II.

      Next, we turn to whether we have the power to remand Ding’s case to the

BIA to consider whether it should exercise its sua sponte authority to reopen her

case. We review our subject matter jurisdiction de novo. Gonzalez-Oropeza v.

U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). “We lack jurisdiction to

consider a claim raised in a petition for review unless the petitioner has exhausted

his administrative remedies with respect thereto.” Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).

      The BIA at any time can reopen or reconsider on its own motion a case in

which it has rendered a decision. 8 C.F.R. § 1003.2(a). Ding’s motion to reopen

her removal proceedings was titled “Motion to Reopen for Changed Country

Conditions, Sua Sponte Jurisdiction and a Stay of Removal.” Despite asserting sua

sponte jurisdiction in the title of her motion, Ding did not argue in her motion


                                          5
              Case: 12-12900     Date Filed: 02/08/2013   Page: 6 of 6

before the BIA that it should reopen her proceeding pursuant to its sua sponte

authority. See Amaya-Artunduaga, 463 F.3d at 1250 (“An issue or claim does not

exist in isolation; rather, each is presented in the context of argument.”). Because

Ding failed to present any argument relating to the BIA’s sua sponte authority to

reopen her proceedings, she did not exhaust her administrative remedies as to this

claim for remand. We thus lack the power to entertain this claim. See Sundar v.

INS, 328 F.3d 1320, 1323 (11th Cir. 2003) (“[W]e lack jurisdiction to consider

claims that have not been raised before the BIA.”). Accordingly, we dismiss the

petition with regards to Ding’s request for remand.


      PETITION DISMISSED IN PART, DENIED IN PART.




                                          6